United States Court of Appeals
                     For the First Circuit


No. 14-2232

                    UNITED STATES OF AMERICA,

                             Appellee,

                                v.

                   CARLOS R. CAMACHO-SANTIAGO,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]


                              Before

                  Thompson, Dyk, and Kayatta,
                        Circuit Judges.


     Raul S. Mariani Franco for appellant.
     Thomas F. Klumper, Assistant U.S. Attorney, Senior Appellate
Counsel, United States Attorney's Office, with whom Rosa Emilia
Rodríguez-Vélez, United States Attorney, and Mariana E. Bauzá-
Almonte, Assistant U.S. Attorney, Chief, Appellate Division, were
on brief, for appellee.


                          March 15, 2017




     
       Of the   Federal   Circuit    Court   of   Appeals,   sitting   by
designation.
           KAYATTA,   Circuit   Judge.   A   jury   convicted   Carlos

Camacho-Santiago ("Camacho") of two counts of drug trafficking

based on his involvement in a criminal conspiracy to move cocaine

in luggage stowed on commercial airline flights from Puerto Rico

to the mainland United States.    On appeal, Camacho raises an array

of challenges to his conviction based on the contention that he

was not a member of the conspiracy proven at trial.    He also argues

that his conviction depended upon the erroneous admission of

hearsay evidence and that the district court failed to do enough

to ensure the jury could fairly render a verdict.        Finding the

evidence sufficient to sustain his conviction as a member of the

conspiracy charged in the indictment and proven at trial, and

finding no other reversible error, we affirm.

                           I.   Background

           In May 2012, a grand jury indicted Camacho and nineteen

others on two criminal counts arising out of a drug trafficking

conspiracy.   We described the charged conspiracy in our recent

opinion vacating the conviction of another individual, Nelson

Pereira.   See United States v. Pereira, 848 F.3d 17, 19–20 (1st

Cir. 2017).    In brief, the indictment alleged that Wilfredo

Rodríguez-Rosado ("Rodríguez")--not indicted here--created and ran

an operation using baggage handlers to smuggle cocaine on American

Airlines flights from Puerto Rico to the mainland over roughly a




                                 - 2 -
ten-year period beginning in 1999.       The indictment charged Camacho

with two counts of joining and aiding and abetting this conspiracy.

          Rodríguez did not oversee the distribution process in

the continental United States, nor was he the original source of

the cocaine that made its way onto American Airlines flights.          The

cocaine was furnished by a variety of suppliers who brought their

cocaine supply to Rodríguez's people and worked with them to get

cocaine packaged and delivered to American Airlines employees at

Luis Muñoz Marín International Airport in San Juan.             One such

supplier was Carlos Arce Lopez ("Arce"), who first connected with

Rodríguez through Camacho.

          Gerardo    Torres   Rodríguez     ("Torres"),   one    of    the

government's   key   witnesses   against     Camacho,   testified     that

Rodríguez offered to forgive a debt Camacho owed him if Camacho

brought him a new supplier, and that Camacho accepted that offer

by bringing Arce to Rodríguez.     According to Torres, on at least

three occasions, Camacho traveled with him to Newark to test the

route for Arce, pick up suitcases of drugs, and collect money to

return to Puerto Rico.    Arnaldo Sierra-Menendez ("Sierra") also

testified that Camacho worked for Arce and that on one occasion

when some cocaine went missing, Camacho and Rodríguez confronted

Sierra about his involvement in the drugs' disappearance.           Sierra

testified that Camacho pointed a gun at him while asking what

happened to the cocaine and threatening to kill him.            The only


                                 - 3 -
other witness who offered first-hand testimony as to Camacho's

involvement in the conspiracy was Javier Olmo-Rivera ("Olmo"), a

member   of    Rodríguez's   organization   who   testified   that   every

supplier had an intermediary who delivered the cocaine to the

airport and facilitated the trafficking group's connection to the

supplier, and that Camacho was the person who delivered Arce's

cocaine.

              Rodríguez did not testify, but many other members of the

conspiracy did.     Torres and Sierra both testified as to statements

Rodríguez made concerning the conspiracy and Camacho's alleged

role in it, testimony the court allowed as relating out-of-court

statements of a coconspirator.      The jury convicted Camacho on both

counts, and the judge sentenced him to 360 months' imprisonment.

This timely appeal followed.

                             II.   Discussion

               Camacho begins with two arguments that train on the

nature of the conspiracy proven at trial.          He contends that the

evidence was insufficient to convict him of the one conspiracy

charged.      Alternatively, he contends that the jury should have

been told more expressly that proof of multiple conspiracies rather

than the one conspiracy alleged in the indictment was not grounds

for conviction.      Third, Camacho challenges the admission of what

he says is hearsay evidence.         Fourth, he requests a new trial

because he claims the jury was twice contaminated. Fifth, he avers


                                   - 4 -
that the court read testimony back to the jury during deliberations

without taking adequate steps to ensure the jury did not place

undue weight on what it heard.1                    We address these arguments in

their logical order.

A.     One Conspiracy, Or More?

              The indictment alleged a conspiracy to "possess with

intent to distribute [cocaine]."                     The specific object of the

conspiracy      was    "to       smuggle    into    American    Airlines    commercial

aircrafts, suitcases filled with large amounts of cocaine to be

transported from Puerto Rico to the continental United States with

the intent to generate and obtain large monetary profits." Against

this       backdrop,       the    essence    of     Camacho's    conspiracy-related

arguments is that the evidence showed at least two conspiracies,

not one, and he was not a part of the only one alleged in the

indictment.           To    demonstrate      the    existence     of   at   least   two

conspiracies rather than one, he describes the evidence as perhaps

showing him in a conspiracy with Arce, as Arce's employee, to

supply cocaine to Rodríguez, who in turn ran a separate conspiracy


       1
       In the table of contents to his opening brief, Camacho also
lists as one issue for review whether "the district court committed
reversible error by applying a higher than legally mandated
guideline range for Mr. Camacho and when it sentenced Camacho to
360 months based on such erroneous guideline." His briefs, though,
never address this issue or argue that such error occurred. The
issue is therefore waived. See United States v. Zannino, 895 F.2d
1, 17 (1st Cir. 1990) ("[I]ssues adverted to in a perfunctory
manner, unaccompanied by some effort at developed argumentation,
are deemed waived.").


                                            - 5 -
to smuggle cocaine into the continental United States.           This "two-

conspiracy" description provides the launch pad for two arguments:

the evidence was insufficient to convict Camacho of a single

conspiracy; alternatively, the evidence was at least ambiguous

enough to warrant what Camacho calls a "multiple conspiracy"

instruction.      By that he means an instruction telling the jury

that it should decide whether the government has proved one or

multiple conspiracies, and that Camacho must be found not guilty

if he did not join the conspiracy alleged, even if he joined

another.      Camacho requested such an instruction, but it was not

given.     Because the argument challenging the instructions is an

easier one for a defendant to support, we address it first.

              "A trial court should grant a defendant's request for a

multiple conspiracy instruction if, on the evidence adduced at

trial, a reasonable jury could find more than one such illicit

agreement, or could find an agreement different from the one

charged."      United States v. Ramírez-Rivera, 800 F.3d 1, 45 (1st

Cir. 2015) (quoting United States v. Brandon, 17 F.3d 409, 449

(1st   Cir.    1994)).    "To   determine   whether   a   set   of   criminal

activities constitutes a single conspiracy, we generally look to

three factors:      (1) the existence of a common goal, (2) overlap

among the activities' participants, and (3) interdependence among

the participants."       United States v. Ciresi, 697 F.3d 19, 26 (1st

Cir.     2012).    "A    general   scheme   may   exist   'notwithstanding


                                    - 6 -
variations in personnel and their roles over time.'"    Id. (quoting

United States v. Shea, 211 F.3d 658, 665 (1st Cir. 2000)).    "'The

goal of selling cocaine for profit' satisfies the common goal

requirement.   That each defendant had an interest in furthering

the distribution of cocaine is also sufficient evidence that they

shared a common goal with the other participants."     United States

v. Portela, 167 F.3d 687, 695 (1st Cir. 1999) (footnotes and

citation omitted) (quoting United States v. Wilson, 116 F.3d 1066,

1075 (5th Cir. 1997)).

           We review a preserved challenge to a district court's

decision not to provide a multiple conspiracy instruction for abuse

of discretion, but "[w]e will reverse a district court's decision

not to provide a multiple conspiracy instruction only if the

defendant can show that he suffered substantial prejudice." United

States v. Díaz, 670 F.3d 332, 350 (1st Cir. 2012) (citing United

States v. De La Cruz, 514 F.3d 121, 139 (1st Cir. 2008)).    "In the

context of alleged multiple conspiracies, the defendant's main

concern is that jurors will be misled into attributing guilt to a

particular defendant based on evidence presented against others

who were involved in a different and separate conspiratorial

scheme."   Brandon, 17 F.3d at 450.

           The evidence at trial, to the extent it pointed a finger

at Camacho, was unambiguous on three points:   securing a supply of

cocaine was an essential element of Rodríguez's conspiracy to


                               - 7 -
distribute; Rodríguez recruited Camacho into the conspiracy to

find a supplier; and Camacho knew, in great detail, how the

smuggling portion of the conspiracy operated, and actually tested

out the route and delivered drugs and money himself.        In short, if

the evidence was to be believed at all, there was:             (1) "the

existence     of   a   common   goal,      (2)   interdependence      among

participants, and (3) overlap among the participants."             United

States v. Dellosantos, 649 F.3d 109, 111 (1st Cir. 2011).

             The fact that the conspiracy had several integrated

steps does not mean that each step could reasonably be seen as a

separate conspiracy, at least where the evidence shows Camacho was

aware of all the steps.      See, e.g., United States v. Hansen, 434

F.3d 92, 101 (1st Cir. 2006) (observing that it was not plainly

erroneous for a district court to refuse to give a multiple

conspiracy     instruction   where   the    evidence   demonstrated    the

defendant knew the extent of the conspiracy alleged and acted in

furtherance of it).     A person need not be involved at every level

of a conspiracy to be a participant in it.         See Brandon, 17 F.3d

at 451.     At any point in time in the course of the conspiracy, it

could be said of Camacho that which the indictment alleged:             he

was involved in a scheme to possess cocaine with the intent of

shipping it on commercial flights into the continental United

States for sale.       By supplying drugs to Rodríguez and ensuring

that those drugs successfully made their way through his packaging-


                                 - 8 -
and-distribution operation, Camacho's "aspect of the scheme [was]

necessary    [and]     advantageous    to     the   success   of"     Rodríguez's

distribution scheme.       Portela, 167 F.3d at 695.           To find on this

evidence that Camacho was engaged only in a conspiracy with Arce

to supply cocaine to Rodríguez would be like saying that a center

on a football team was engaged only in a conspiracy to supply the

ball to the quarterback but was otherwise not a part of the team.

             Nor did the government's case suggest any alternative

conspiracy that might have attracted jurors as a possible basis

for convicting Camacho. He does point to two snippets of testimony

that Rodríguez and Camacho met each other when they "started"

"doing business" with an individual named Tun Tun.                   The evidence

was obviously aimed at explaining how Camacho and Rodríguez met.

It concerned events "much" before 1999.             While a juror could have

inferred that the "business" was drug smuggling, the testimony

contained no details at all about any smuggling at that time, or

about Camacho's involvement.          Nor was it presented or argued as a

possible alternative conspiracy upon which jurors might rest a

verdict.

             Camacho    also   argues       that    a     multiple     conspiracy

instruction was necessary because of evidence of a smuggling

conspiracy that predated the one alleged and that involved Sierra,

Rodríguez, and another drug trafficker; evidence of a similar,

concurrent    drug-trafficking    conspiracy         in   which     another   drug


                                      - 9 -
trafficker used Rodríguez's same smuggling method and facilities

to ship cocaine to the mainland United States; and the government's

references to other drug traffickers separately working to supply

Rodríguez with cocaine for his smuggling operation.            But Camacho

does not argue, nor does the record show, that the government's

evidence purported or even attempted to show that Camacho was a

participant in any of these other conspiracies.            Simply put, the

government did not adduce evidence tending to show that Camacho

was   involved   in   any   conspiracy   but   the   one   alleged   in   the

indictment.

           Adding belt to suspenders, we note that the district

court told the jury that it needed to find beyond a reasonable

doubt "that the agreement specified in the Indictment, and not

some other agreement or agreements, existed between at least two

people . . . to possess with intent to distribute cocaine."                We

have found virtually identical instructions sufficient in similar

cases in which a defendant challenged a district court's refusal

to give a multiple conspiracy instruction.           See United States v.

Niemi, 579 F.3d 123, 126–27 (1st Cir. 2009); United States v.

Balthazard, 360 F.3d 309, 315–16 (1st Cir. 2004).           And while more

might be said on the matter by a judge in a case posing a greater

risk of confusion, see, e.g., United States v. Trainor, 477 F.3d

24, 34 & n.20 (1st Cir. 2007), this was not such a case.




                                  - 10 -
             The foregoing discussion also removes the heart from

Camacho's insufficiency argument, which rests on the assertion

that there was no evidence of the single conspiracy charged. Here,

the indictment, the evidence, the instructions, and the verdict

all aligned:    at Rodríguez's request, Camacho secured a supply for

the smuggling pipeline and otherwise knowingly assisted in using

the pipeline to convert cocaine into dollars by shipping it from

Puerto Rico for sale in the mainland United States.

B.    Hearsay

             Camacho's hearsay argument trains on the trial court's

admission of the testimony by Torres and Sierra relating what

Rodríguez    told    them     about    Camacho's        role   in    the       conspiracy.

Camacho's principal argument challenging the admission of that

testimony    relies    on     his   claim    that     he   was      not    a    member    of

Rodríguez's conspiracy, thus Rodríguez's out-of-court statements

were not admissible against him.             This argument fails in the wake

of our determination that the evidence amply supported a finding

that the two were in the conspiracy together.

             That    leaves    Camacho      with    a    second,      more       technical

argument.    He points out that when affirming a tentative decision

to   admit   the     challenged       testimony     subject      to       proof    of    the

conspiracy, and in listing the names of the conspirators, the

district     court    neglected       to    mention      the   undisputed          leader,

Rodríguez, by name.         Having read the district court's comments, we


                                       - 11 -
think it fairly plain that the court was including the leader of

the conspiracy even though the court did not mention him by name.

Guided    by    the   initial   objections,    none    of   which   challenged

Rodríguez's role as a leader of the conspiracy, the court appears

to have been concerned not with listing every person who, by a

preponderance of the evidence, appeared to be a member of the

conspiracy, but rather, with listing the testifying witnesses

capable   of     relaying   the   statements   of     their    named-defendant

coconspirators.         In any event (and likely because Rodríguez's

inclusion was obvious), Camacho did not object or in any way point

out the exclusion when it was clear that the court would have

readily confirmed our reading of its statement if asked.                    The

objection is therefore forfeited (if not waived) and our foregoing

discussion of the conspiracy evidence negates any possibility of

finding plain error.

C.    Jury Contamination

               Camacho trains his final two arguments on the district

court's handling of two procedural issues separate and distinct

from the issues of proof discussed above.

               A week into Camacho's trial, Juror Number 23 advised the

U.S. Marshal assigned to the jury that Camacho's stepson had

approached her at her place of business.           The Marshal informed the

court, which conducted voir dire of the juror in the presence of

the   parties     and   outside   the   presence    of   the    other   jurors.


                                    - 12 -
Questioning revealed that Camacho's stepson had approached Juror

Number     23     to      tell    her    that     the    case   against     Camacho      was

"fabricated" and Camacho was "a good person."                          Juror Number 23

also indicated that she had not spoken to any other jurors about

the   incident.            The    government       argued    for    Juror   Number       23's

dismissal; Camacho and his codefendants argued against it.                               The

district        court      sided       with      the    government,     excusing      Juror

Number 23--in the presence of the rest of the jury--because of the

"situation" in which she had been "involved" and advising her to

"not contact any of the jurors about this case or what happened or

anything having to do with this case."                     Juror Number 23 agreed and

departed.            No    party       lodged     any    objection     to   the     court's

instructions to Juror Number 23.

                A few weeks later, a second, unrelated incident occurred

involving prosecution witness Juan Delgado-Biaggi ("Delgado"), a

former American Airlines crew chief who had participated in the

drug smuggling operation. Delgado advised a court security officer

that he recognized Juror Number 60. The officer informed the court

and a recess was called.                  After questioning Delgado outside the

presence of the jury, the court questioned Juror Number 60 outside

the presence of the other jurors (and Delgado).                         Juror Number 60

told the court that he had seen Delgado working as an American

Airlines    employee.             He    also     informed   the     court   that    he   had

mentioned       as     much      to    another    juror,    Juror     Number   8,    during


                                              - 13 -
Delgado's testimony.     Juror Number 60 told the court that he had

not made any other comments to any other members of the jury.

           Shortly thereafter, the court questioned Juror Number 8.

Juror Number 8 stated that she did not know whether or not Juror

Number 60 said anything to her about Delgado, explaining, "I know

I heard that he told me that one of them he kind of seen him--

like, he recognizes as he saw him, but he didn't make it for sure.

He didn't say for sure, as far as I know."             She said that she

"didn't talk to anybody about it" and that it would "[n]ot at all"

affect her impartiality.       The court denied the defendants' request

for   complete   voir   dire    of   the   entire   jury   and   denied   the

defendants' subsequent motion for a mistrial.              The court then

excused Juror Number 60 and instructed him to have no further

contact with the other jurors.         It did not excuse Juror Number 8,

but it did instruct her to refrain from discussing the incident.

           On appeal, Camacho argues that the district court abused

its discretion when it refused to conduct full voir dire to ensure

that no other jurors were affected by either incident.2            As to the


      2Camacho appears also to argue that by obliquely referring
to Juror Number 23's "situation" in the presence of the other
jurors, the district court created some measure of mistrust or
bias against the defendants.    Camacho did not raise this issue
below, so we review for plain error. See United States v. DeLeon,
187 F.3d 60, 67 (1st Cir. 1999). We do not see how the court's
vague, euphemistic reference to Juror Number 23's run-in with
Camacho's stepson could have engendered in the minds of the
remaining jurors anything more than curiosity. The district court
did not plainly err.


                                     - 14 -
first incident (involving Juror Number 23), we find that Camacho

has waived any argument challenging the trial court's failure to

question the entire jury.              When the government sought Juror

Number 23's removal because of her contact with a person friendly

to the defense, Camacho objected, arguing that the juror testified

that she could remain impartial and did not feel threatened.

Having affirmatively made such an argument below, Camacho cannot

now argue on appeal that it was plain error for the court not to

investigate       further    whether     other    jurors    may       have   been

contaminated by Juror Number 23 to Camacho's prejudice. See United

States v. Gaffney-Kessell, 772 F.3d 97, 100 (1st Cir. 2014)

(observing that waiver occurs where a party's actions "ring not of

oversight,    inadvertence,     or   neglect     in   asserting   a    potential

right, but rather of a deliberate course of conduct" (citation

omitted)).

             As   to   the    second     incident,     Camacho    joined      his

codefendants in arguing for full voir dire and objecting to the

court's decision to retain Juror Number 8, so we review the court's

decision for abuse of discretion.             See United States v. Morosco,

822 F.3d 1, 13 (1st Cir. 2016).            In response to a nonfrivolous

claim that a jury might be biased or contaminated, a district court

is required to inquire into whether contamination occurred and, if

so, whether such contamination was prejudicial.            See United States

v. Zimny, 846 F.3d 458, 464 (1st Cir. 2017); United States v.


                                     - 15 -
Bristol-Mártir, 570 F.3d 29, 42 (1st Cir. 2009).             "[T]he trial

court has wide discretion to fashion an appropriate procedure for

assessing whether the jury has been exposed to substantively

damaging information, and if so, whether cognizable prejudice is

an inevitable and ineradicable concomitant of that exposure."

United States v. Bradshaw, 281 F.3d 278, 290 (1st Cir. 2002).          We

will defer to a trial court's finding that the jury was not

contaminated "[s]o long as the district judge erects, and employs,

a suitable framework for investigating the allegation and gauging

its effects, and thereafter spells out his findings with adequate

specificity to permit informed appellate review."          United States

v. Boylan, 898 F.2d 230, 258 (1st Cir. 1990).

          Camacho   argues   that   the   district   court    abused   its

discretion because it did not do enough to ascertain whether Juror

Number 60's recognition of a witness and the juror's act of

disclosing such recognition to one of his fellow jurors led to

contamination.   As an initial matter, we find the claim of bias or

contamination tenuous at best. After all, the witness's employment

was not a matter of dispute, and Juror Number 60 merely reported

that he had seen the witness before and knew the witness worked

for American Airlines.    While the cautious judge with an available

alternate did not abuse his discretion in excusing Juror Number 60,

that decision did not turn Juror Number 60 into a Typhoid Mary of

bias   warranting   any   extraordinary    effort    to   root   out   all


                                - 16 -
contamination.      In any event, the district court took adequate

steps to ensure that Juror Number 60's comments to Juror Number 8

had no effect on Juror Number 8's ability to decide the case

impartially and that those comments were not shared with any other

members of the jury.         On this record, the district court was

entitled to deem the jurors' explanations credible.               We, in turn,

have no reason not to believe that both jurors followed the court's

instructions.     See United States v. Pagán-Ferrer, 736 F.3d 573,

587–88 (1st Cir. 2013); see also Correia v. Fitzgerald, 354 F.3d

47, 52 (1st Cir. 2003) ("Assuming that venirepersons pass through

this screen [of voir dire], the trial court may operate on the

presumption     that   the   chosen   jurors    will       obey   the   judge's

instructions to put extraneous matters aside and decide each case

on its merits."). The district court did not abuse its discretion.

D.   Testimony Read-Back

           Camacho's final challenge concerns the district court's

handling of the jury's request to hear certain testimony read back

after the jury began deliberations.            During deliberations, the

jury sent a note to the court asking to hear Torres's testimony

again.   The parties agreed that the court would read back Torres's

entire testimony, including both direct and cross examination.

The jury returned to the courtroom and the courtroom deputy read

Torres's   direct      examination,   including        a    portion     of   the

examination in which Torres explained that he had traveled with


                                  - 17 -
Camacho from New Jersey to Puerto Rico.          When the court finished

reading Torres's direct testimony, the jury sent a note to the

court stating: "[W]e do not need to hear the contra-interrogatory.

Thank you for your support.         Respectfully."         The court without

objection polled the jury, and every one of the jurors confirmed

that they did not want to hear cross-examination again.             The court

thus allowed the jury to resume deliberations without hearing

Torres's cross-examination anew.            The court shortly thereafter

admonished the jury not to place additional weight on Torres's

direct testimony just because they did not rehear the cross.

           Camacho   argues   on    appeal    that   the    court   committed

reversible error by reading back Torres's direct testimony without

reading back his testimony on cross-examination.            Camacho contends

that the court's choice to permit the jury to return to the jury

room without rehearing Torres's complete testimony kept the jury

from hearing Torres state that, contrary to his direct testimony

that he and Camacho returned to Puerto Rico from a trip to New

Jersey they took together, he in fact flew back from Philadelphia

while Camacho flew back from New Jersey.             As Camacho sees it,

Torres effectively recanted his direct testimony on cross. Camacho

argues   that   Torres's   contradictory       testimony     undermined   the

government's proof and demonstrated Torres's lack of credibility.

According to Camacho, allowing Torres's direct testimony to be

heard without his cross-examination functionally rehabilitated


                                   - 18 -
Torres as a witness and reasserted his faulty testimony.     Camacho

did not object at the time this alleged error occurred, so we

review for plain error.    See United States v. Flores-Rivera, 787

F.3d 1, 30 (1st Cir. 2015).

          The district court did not plainly err.      For one thing,

"our circuit has yet to establish any bright-line rules on read-

back procedures."    Id.   The district court thus could not have

plainly erred because a plain error is one that is clear and

obvious, and "an error will not be clear or obvious where the

challenged issue of law is unsettled."      United States v. Goodhue,

486 F.3d 52, 57 (1st Cir. 2007).        We need keep in mind, too, a

jury's practical ability to decide what evidence to focus on during

its deliberations.    Jurors might discuss part of a witness's

testimony, or part of a document.       One simply does not normally

know when this happens.    The fact that in this instance we happen

to know that the jury was interested in rehearing only Torres's

direct testimony provides no reason to force-feed the jury a read-

back that it expressly deemed unnecessary.       In short, the court

likely made no error, much less plain error, in declining to

require the jury during deliberations to rehear testimony that it

specifically stated it had no need to rehear.




                               - 19 -
                       III.   Conclusion

          Finding the evidence sufficient to support the jury's

verdict and observing no other reversible errors in the record

below, we affirm.




                              - 20 -